Broyles, C. J.
1. The excerpt from the charge complained of, when considered in the light of the charge as a whole, was not erroneous.
2. The defendant was charged with operating an automobile on “a public street, known as Weedowee Street, in Bowdon, Carroll County, Georgia,” while he was under the influence of intoxicating liquors and drugs'. The evidence, though circumstantial, was sufficient to authorize the jury to find that Weedowee Street was “a public street,” as charged in the accusation.
3. The defendant’s conviction was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Q-uerry, JJ., concur.